UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7177


TRAVIS L. WATSON,

                    Plaintiff - Appellant,

             v.

DETECTIVE         MCPHATTER;           DETECTIVE       ALTIZER;       DETECTIVE
LUDEMANN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:17-cv-00934-LCB-LPA)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Travis L. Watson , Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis L. Watson seeks to appeal the district court’s July 30, 2020, order adopting

the magistrate judge’s recommendation and granting summary judgment to some, but not

all, of the Defendants named in his 42 U.S.C. § 1983 civil action challenging an alleged

illegal search and seizure. Watson’s § 1983 claim against one defendant remains pending

in the district court. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Watson seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2